Citation Nr: 0114365	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  94-27 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a compensable initial disability rating for 
hepatitis B.  
 

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from December 1941 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

The case returns to the Board following remands to the RO in 
August 1996, August 1999, and March 2000.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran reports subjective complaints such as 
fatigue, weakness, nausea, fever, chills, diarrhea and 
constipation, and depression, which he relates to the 
service-connected hepatitis B.  Objectively, there is some 
evidence of mild hepatocellular dysfunction and remote 
evidence of hepatomegaly.  Laboratory testing shows 
essentially normal liver function.  

3.  The medical evidence of record does not associate the 
veteran's gastrointestinal and other complaints with 
hepatitis B.  


CONCLUSION OF LAW

The criteria for an initial 10 percent disability rating for 
hepatitis B have been met.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.1-4.7, 4.21, 4.114, Diagnostic Code 7345 
(2000).    



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  Review of the 
claims folder reveals that the RO's actions comply with the 
new statutory provisions.  In addition, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Factual Background

The veteran submitted his claim for service connection for 
hepatitis B in July 1988.  In connection with that claim, the 
RO obtained VA outpatient treatment records dated in June 
1988.  Notes stated that the veteran was notified in 1984 
that he was exposed to hepatitis B.  Screening by a private 
physician revealed no symptoms.  Examination at that time was 
negative.  Laboratory tests revealed only elevated creatinine 
and uric acid levels.  

The veteran underwent a VA examination in August 1988.  He 
reported ongoing symptoms including stress, fatigue, night 
sweats, insomnia, chills, shortness of breath, and dizzy 
spells.  Examination of the abdomen revealed some tenderness 
to palpation in the right and left lower quadrants.  There 
was no rebound tenderness.  The liver span was 14 centimeters 
in the midcostal line and the lower edge was firm.  The 
spleen was normal.  Laboratory tests showed only elevated 
creatinine and a positive reaction for hepatitis B 
antibodies.  The diagnoses included moderate hepatomegaly and 
history of hepatitis B with possible residual hepatocellular 
disease.  

During the psychiatric portion of the August 1988 VA 
examination, the veteran related having feelings of stress, 
discrimination, and harassment related to work.  He did not 
endorse any psychiatric symptoms.  He was worried about 
developing liver cancer from exposure to hepatitis and was 
not reassured by his doctors' statements that his tests were 
normal.  Mental status examination was significant for 
anxiety and impaired judgment and insight.  The diagnosis was 
adjustment reaction with mixed features, including anxiety, 
some physiological symptoms, and some depression.  The 
examiner noted that a psychologist who examined the veteran 
regarding his job situation reached the same conclusions.  
The examiner indicated that the veteran was not employable at 
that time.  

Notes from Bay Shore Medical Group dated in April 1987 
indicated that the veteran was concerned about hepatitis.  It 
was noted that he had symptoms referable to liver disease.  
Laboratory test results for liver function were within the 
expected ranges.  

During a March 1990 hearing, the veteran described a long 
history of flu-like symptoms, with pain, fever, and stomach 
complaints.  The VA examiner had told him that he had an 
exceedingly large liver.  The veteran stated that he had 
experienced pains on the front and right side of the abdomen, 
as well as bouts of constipation and diarrhea.   

In a September 1992 decision, the Board established service 
connection for hepatitis B.  In the October 1992 rating 
action effectuating the Board determination, the RO assigned 
a noncompensable (zero percent) rating effective from the 
date of the veteran's claim.  The veteran timely appealed 
that decision.  

In his December 1992 notice of disagreement, the veteran 
asserted that he suffered from liver damage from the 
hepatitis.  He added that he had experienced right side pain 
since service, though it subsided after surgery for prostate 
cancer.  He also related that he had suffered from a lack of 
bowel control since service, which he associated with liver 
damage.  The veteran described stomach problems with a bile 
taste in his mouth.  He again related a long history of flu-
like symptoms, as well.  

With his notice of disagreement, the veteran submitted a 
report of a November 1992 liver and spleen scan ordered by J. 
B. Fayad, M.D.  The report indicated that the scan suggested 
a degree of at least mild hepatocellular dysfunction.  

The veteran also provided records from M. Leiserowitz, M.D., 
who evaluated the veteran for a renal disorder.  Examination 
showed some mild right lower quadrant tenderness.  Laboratory 
test results included only elevated creatinine and uric acid 
levels.  Tests for liver function were normal.  Dr. 
Leiserowitz found that the veteran had mild renal 
insufficiency.  He stated that there was no relationship 
between that disorder and the veteran's prior hepatitis 
infection.  

The veteran was afforded a VA examination in March 1993.  He 
believed that he had liver and kidney disease caused by 
hepatitis.  The veteran described monthly "flu attacks," 
with fatigue, generalized weakness, nausea, chills, and 
fever, as well as moderate abdominal pain two times a week.  
He reported vomiting once a year.  He denied any food 
intolerance, anorexia, or weight loss.  The examiner stated 
that he was unable to detect liver enlargement on physical 
examination due to muscle guarding.  Percussion did not 
reveal any enlarged liver, but the veteran's abdomen was 
obese.  The abdomen was generally tender to palpation.  There 
was no splinting or rebound tenderness.  The diagnosis was 
hepatitis B.  X-rays of the abdomen showed no liver 
enlargement.  Pertinent findings from associated April 1993 
laboratory tests were within normal limits.     

The veteran testified at a personal hearing in January 1994.  
He asserted that he had liver disease with associated 
depression, painful urination, fatigue, and stomach problems.  
He also had diarrhea and constipation.  When he had attacks 
of symptoms, his family told him that he had a yellowish 
tint.  He had attacks at least once a month.  

In a March 1994 letter, the veteran's sister described the 
veteran experiencing flu symptoms and chills after service.  
In an April 1994 letter, the veteran's son related that, 
about 20 years before, the veteran had experienced an attack 
of intestinal or stomach gas related to hepatitis.  

Additional medical records from Dr. Leiserowitz were negative 
for treatment or findings associated with hepatitis.  

VA outpatient notes from the dated in November 1993 reflected 
complaints of constipation.  In January 1994, the veteran was 
evaluated for renal insufficiency.  Notes referred to a 
history of hepatitis B infection and a prior liver and spleen 
scan showing hepatocellular dysfunction.  The veteran had 
vague complaints of left-sided abdominal pain, diarrhea, 
insomnia, headaches, and dizziness.  His urinary complaints 
resolved after a prostatectomy.  His weight was stable.  
Examination of the abdomen was negative for tenderness or 
organomegaly.  

The RO obtained additional VA outpatient treatment records.  
Laboratory tests showed no elevated liver function results.  
Progress notes dated in February 1993 and April 1993 
indicated that abdominal examination revealed no tenderness 
or organomegaly.  Notes dated in February 1995 reflected 
complaints of intestinal problems.  Records dated from August 
1995 through January 1996 showed chronic diarrhea.  Severe 
diverticulosis of the colon was shown by a January 1996 
barium enema and an April 1996 colonoscopy.  Progress notes 
from June 1996 indicated that Flutamide was discontinued due 
to severe diarrhea.  

The veteran underwent a VA fee-basis examination in March 
1997.  He noted a history of hepatitis B exposure.  The 
examiner reviewed the veteran's records.  The veteran did not 
have any yellow discoloration of the eyes or urine, 
arthralgia, joint swelling, blurred vision, stigmata, or 
cirrhosis of the liver.  He had no complaints at that time, 
other than occasional nausea.  He denied any abdominal 
discomfort, food intolerance, vomiting, malaise, and 
generalized weakness.  On examination, the abdomen was soft 
and nontender with no hepatosplenomegaly.  Additional 
examination was also negative.  The diagnosis was previous 
exposure to hepatitis B with normal liver enzymes and normal 
previous liver ultrasound, and hepatitis B surface antigen 
carrier.  The examiner recommended additional testing.  

Pursuant to the Board's remand, the RO wrote the veteran in 
April 2000 and asked that he provide the necessary 
information to obtain recent medical treatment records.  In 
an April 2000 response, the veteran related that he had 
received only VA treatment.  

VA medical records primarily showed prostate-related 
treatment.  Laboratory tests yielded elevated alkaline 
phosphatase in February 1999 and elevated creatinine in 
August 1997.  March 1999 progress notes indicated that 
examination of the abdomen revealed no tenderness or 
hepatosplenomegaly.  

Also pursuant to the Board's remand, the veteran was 
scheduled for a VA examination.  The RO received notice that 
the veteran failed to report for the examination scheduled in 
August 2000.  In an August 2000 letter to the RO, the veteran 
explained that he had not received sufficient advance notice 
of the examination.  He also objected to undergoing 
ultrasound testing.  He asserted that the test used a dye 
that had been fatal.  In a September 2000 letter to the 
veteran, the RO explained that it was necessary for him to 
undergo the examination and asked him to indicate whether he 
was willing to report for an examination.  The RO also 
advised the veteran to contact the medical center for 
purposes of arranging an examination with adequate 
preparation time.  None of the veteran's subsequent 
correspondence indicated a willingness to report for a VA 
examination.    

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2000).    

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The Board observes that, in a claim of disagreement 
with the initial rating assigned following a grant of service 
connection, as is the situation in this case, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's hepatitis B is evaluated as noncompensable 
under Diagnostic Code (Code) 7345, infectious hepatitis.  
38 C.F.R. § 4.114.  A noncompensable rating is assigned when 
the disability is healed and nonsymptomatic.  A 10 percent 
rating is in order when there is demonstrable liver damage 
with mild gastrointestinal disturbance.  A 30 percent 
evaluation is warranted when there is minimal liver damage 
with associated fatigue, anxiety, and gastrointestinal 
disturbance of lesser degree and frequency but necessitating 
dietary restriction or other therapeutic measures.  If there 
is moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression, 
a 60 percent rating is for application.  

In this case, the veteran describes multiple subjective 
complaints that he relates to hepatitis B, including fatigue, 
weakness, nausea, fever, chills, diarrhea, constipation, and 
depression.  However, the medical evidence of record reveals 
little objective evidence of manifestations associated with 
hepatitis B.  The August 1988 VA examination shows moderate 
hepatomegaly and history of hepatitis B with possible 
residual hepatocellular disease.  The November 1992 liver and 
spleen scan suggests mild hepatocellular dysfunction.  
Otherwise, there is no medical evidence of hepatomegaly or 
other hepatitis-related symptomatology.  Although the medical 
evidence reflects chronic diarrhea in 1995 and 1996, the 
disorder was associated with severe diverticulosis and 
medication.  Laboratory tests generally confirm normal liver 
function.  Considering the findings of hepatocellular disease 
in conjunction with the general absence of other associated 
symptoms, the Board finds that the overall disability picture 
more closely resembles the criteria for a 10 percent rating 
under Code 7345, but does not approach the criteria for any 
higher evaluation.  38 C.F.R. § 4.7.      

In addition, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 287 (2000); 
VAOPGCPREC 6-96.

The Board acknowledges that, in multiple statements, the 
veteran asserts entitlement to a total disability rating.  In 
support of his assertion, he refers to the August 1988 VA 
psychiatric examiner's statement that he was unemployable.  
He also refers to statements in a study in the New England 
Journal of Medicine about a hepatitis epidemic caused by a 
contaminated vaccine, which he reports states that he would 
have hepatitis for the rest of his life.  

As to the VA examiner's statement regarding unemployability, 
the Board finds no indication that opinion is based on 
physical findings, rather than psychiatric findings.  
Moreover, those psychiatric findings are not associated with 
hepatitis, but rather the veteran's employment situation at 
that time.  With respect to the Journal article, the Board's 
review of that document finds that its authors concluded that 
the hepatitis outbreak induced hepatitis B antibodies that 
appeared to persist for life.  The study did not find that 
hepatitis symptoms would be lifelong.   

In summary, the Board finds that the evidence supports a 10 
percent initial disability rating for hepatitis B.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.3, 4.7, 4.114, Code 7345.  


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, a 10 percent initial disability rating for 
hepatitis B is granted.   



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

